Appeal by defendant from an order of the Supreme Court, Richmond County, dated August 30, 1979, which, upon adjudging him to be guilty of criminal contempt of court, (1) committed him to the Department of Correction for a 30-day term and (2) imposed a $250 fine or, in lieu of payment thereof, committed him to the department for an additional 30-day term. Order modified, as a matter of discretion in the interest of justice, by adding thereto a provision that the term of imprisonment shall run concurrently with defendant’s indeterminate term of imprisonment imposed for his prior perjury conviction. As so modified, order affirmed, without costs or disbursements. The record reveals that Criminal Term intended that any term of imprisonment for criminal contempt run concurrently with, rather than consecutively to, the prior sentence. That discretionary determination required a specification in the order to that effect; otherwise, the order’s silence on this point would result in a consecutive sentence (see Penal Law, § 10.00, subds 1, 4; § 55.10, subd 2, par [c]; § 70.15, subd 3; § 70.25, subd 1, par [b]). We have examined defendant’s other arguments and find them to be without merit. Hopkins, J. P., Lazer, Gibbons and Rabin, JJ., concur.